Exhibit 10.2

CONAGRA FOODS
EXECUTIVE INCENTIVE PLAN
(Amended and Restated — 2009)

1.  Purpose. The principal purposes of the ConAgra Foods Executive Incentive
Plan (the “Plan”) are to provide incentives to participating eligible officers
of ConAgra Foods, Inc. and its Subsidiaries (“ConAgra Foods”) who have
significant responsibility for the success and growth of ConAgra Foods, to
assist ConAgra Foods in attracting, motivating and retaining such officers on a
competitive basis and to preserve the tax deductibility of incentive awards paid
to eligible officers under Section 162(m) of the Code (as defined below).

2.  Definitions.

a.  “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended from time to time. (All citations to Code Sections are to such
Sections as they are currently designated and any reference to such Sections
shall include the provisions thereof as they may from time to time be amended or
renumbered as well as any successor provisions and any applicable regulations.)

b. “Committee” means the Human Resources Committee of the Board of Directors, or
its successor, or such other committee of the Board of Directors to which the
Board of Directors delegates power to act under or pursuant to the provisions of
the Plan. Each member of the Committee shall qualify as (i) an “outside
director” for purposes of Code Section 162(m), (ii) a “non-employee director”
for purposes of Rule 16b-3 of the Securities Exchange Act of 1934, as amended,
and (iii) “independent” for purposes of any rules and regulations of the stock
exchange or other recognized market or quotation system on which the Common
Stock of ConAgra Foods is principally traded or quoted at the relevant time,
except that the Board of Directors may determine to have these qualification
requirements satisfied by a subcommittee of the Committee (and, in this case,
any reference to “Committee” in the Plan shall be deemed to be a reference to
this subcommittee to the extent necessary to satisfy these requirements).

c. “ConAgra Foods” means ConAgra Foods, Inc., a Delaware corporation and its
successor and assigns, and each of its Subsidiaries.

d. “Eligible Officer” means an employee of ConAgra Foods who is considered an
executive officer of ConAgra Foods within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and senior officers, and other employees of ConAgra
Foods performing similar duties for ConAgra Foods who are selected by the
Committee for participation in the Plan.

e. “Fair Market Value” means, on any date, the closing price of the common stock
of ConAgra Foods, Inc. as reported on the New York Stock Exchange (or on such
other recognized market or quotation system on which the trading prices of the
common stock are traded or quoted at the relevant time) on such date. In the
event that there are no stock transactions reported on such exchange (or such
other system) on such date, Fair Market Value shall mean the closing price on
the immediately preceding date on which stock transactions were so reported.

f. “Market Capitalization” means the product of the Fair Market Value per share
of the common stock of ConAgra Foods, Inc., multiplied by the total number of
shares outstanding.

g. “Participant” means an Eligible Officer participating in the Plan for a
performance period as provided in Sections 5 or 6.

h. “Plan” means this ConAgra Foods Executive Incentive Plan, as amended and
restated, and as further amended from time to time.

i. “Qualified Performance-Based Award” means an award (or a specified portion of
an award) to an Eligible Officer that is intended to satisfy the requirements
for “performance-based compensation” under Code Section 162(m).

j. “Subsidiary” means any corporation, partnership, joint venture or other
entity in which ConAgra Foods, Inc. owns, directly or indirectly, 25% or more of
the voting power or of the capital interest or profits interest (within the
meaning of Code Section 414(c)) of such entity.

3.  Administration of the Plan. The Committee shall have full power and
authority to administer and interpret the Plan and to adopt such rules,
regulations and guidelines for the administration of the Plan and for the
conduct of its business as the Committee deems necessary or advisable. The
Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
ConAgra Foods, its stockholders and any person receiving an award under the
Plan. The Committee may delegate its responsibilities under the Plan to such
individuals, including members of management, as the Committee may appoint,
provided that no delegation shall be made with respect to an opportunity to
receive either a Qualified Performance-Based Award to the extent it would cause
such award to fail to qualify under Code Section 162(m), or any award to the
extent it would cause such award to fail to meet any other requirements
referenced in the definition of “Committee” that are applicable to the award. No
member or former member of the Committee or the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any award
granted under it.

4.  Eligibility. All Eligible Officers are eligible to participate in the Plan
for any performance period. For each performance period, the Committee, in its
discretion, shall select the Eligible Officers who shall participate in the
Plan. No Eligible Officer is guaranteed to be eligible to participate for any
performance period and an Eligible Officer who is selected by the Committee for
participation in one performance period may be excluded from participation in
any subsequent performance period.

5.  Awards.

a.  Establishment of Awards.  For each award under the Plan, the Committee shall
specify (i) incentive award performance goals for Participants, which may vary
by Participant or by groups of Participants, and which shall be used to
determine the compensation payable under the award; (ii) the performance period
over which performance shall be determined in connection with the performance
goals; and (iii) the maximum compensation that may be paid in connection with
the award upon the achievement of a specified performance goal during the
performance period. Subject to the maximum specified, the Committee may provide
for a threshold level of performance below which no amount of compensation will
be paid, and it may provide for the payment of differing amounts of compensation
for different levels of performance. The performance period for an award may be
a fiscal year, or it may be a period that is shorter or longer than a fiscal
year. In the case of a Qualified Performance-Based Award, the Committee shall
establish in writing the terms described in this paragraph not later than
required by Code Section 162(m).

b.  Performance Goals.

i.  The performance goals may be described in terms of objectives that are
company-wide and/or related to a Subsidiary, reporting segment or business unit
of ConAgra Foods, Inc., and shall consist of one or more or any combination of
the following: cash flow, free cash flow, operating cash flow, earnings, market
share, economic value added, achievement of annual operating budgets, profits,
profit contribution margins, profits before taxes, profits after taxes,
operating profit, return on assets, return on investment, return on equity,
return on invested capital, gross sales, net sales, sales volume, stock price,
total stockholder return, dividend ratio, price-to-earnings ratio, expense
targets, operating efficiency, customer satisfaction metrics, working capital
targets, the achievement of certain target levels of innovation and/or
development of products, goals related to acquisitions or divestitures,
formation or dissolution of joint ventures, corporate bond rating by credit
agencies, debt to equity or leverage ratios, or financial performance goals
determined by the Committee that are sufficiently similar to the foregoing as to
be permissible under Code Section 162(m).

ii.  If more than one individual performance objective is specified by the
Committee in defining a performance goal, the Committee shall also specify, in
writing, whether one, all or some other number of such objectives must be
attained in order for the performance goal to be met. With respect to any award
that is not intended to be a Qualified Performance-Based Award, the Committee
may use performance goals that are different than those set forth above.

iii.  Each performance goal may be based upon growth, may be expressed on an
absolute and/or relative basis, may be based on or otherwise employ comparisons
based on the past performance of ConAgra Foods and/or the past or current
performance of other companies, and in the case of earnings-based measures, may
use or employ comparisons relating to capital, stockholders’ equity and/or
shares outstanding, investments or assets or net assets. The specific
performance goal for each Participant shall be established in writing by the
Committee within ninety days after the commencement of a performance period (or
within such other time period as may be required by Code Section 162(m)) to
which the performance goal relates. The performance goal shall be established in
such a manner that a third party having knowledge of the relevant facts could
determine whether the performance goal has been met.

c.  Payment of Awards. Awards shall be payable following the completion of each
performance period (unless deferred consistent with Code Section 409A), and, for
Qualified Performance-Based Awards, only after certification in writing by the
Committee that the specified performance goals established under the Plan were
achieved (and with any earnings on a deferred award limited as required to
comply with Code Section 162(m)). Unless the Committee specifies otherwise in
the terms of an award, payment shall be made on or before the later of (a) the
fifteenth day of the third month that begins after the month containing the end
of the applicable fiscal year (with the applicable fiscal year being the fiscal
year containing the end of the performance period for which performance is
certified), or (b) the fifteenth day of the third month that begins after the
end of the Participant’s tax year that contains the end of the performance
period for which performance is certified. Awards may be paid in cash or
securities. If an award is paid in securities, such payment shall be
accomplished by a grant under a ConAgra Foods plan that expressly provides for
making grants of securities, such as the ConAgra Foods 2009 Stock Plan. Grants
or awards of stock options or stock appreciation rights shall be based on a
stock price that is not less than the Fair Market Value on the date of grant.
Notwithstanding the attainment of the specified performance goal, the Committee
has the discretion, for each Participant, to reduce some or all of an award that
would otherwise be paid.

d.  Maximum Awards. In no event may a Participant receive an aggregate cash
compensation award under the Plan in any fiscal year of more than 1% of ConAgra
Foods’ Market Capitalization as of the first day of the performance period
(except that in the case of an amount paid based on a performance period other
than a 12-month fiscal year, the maximum shall be an amount that bears the same
ratio to 1% of ConAgra Foods’ Market Capitalization, as of the first day of the
performance period, as the length of the performance period bears to a 12-month
fiscal year).

e.  Adjustments. In determining whether any performance goal has been satisfied,
the Committee may exclude the effect of (i) any or all extraordinary items (as
determined under U.S. generally accepted accounting principles), and (ii) any
other unusual or nonrecurring items or events, including but not limited to,
(a) charges, costs or benefits or gains associated with: restructurings of
ConAgra Foods; litigation or claim adjudication, judgments or settlements;
mergers, acquisitions, or divestitures; and material changes in business,
operations, corporate or capital structure; (b) foreign exchange or
hedge-related gains and losses; (c) asset write-downs; (d) discontinued
operations; and (e) the cumulative effects of accounting changes. In the case of
Qualified Performance-Based Awards, the exclusions and adjustments allowed by
this Section may only apply to the extent the Committee specifies in writing
(not later than the time performance goals are required to be established) which
exclusions and adjustments the Committee will apply to determine whether a
performance goal has been satisfied, as well as an objective manner for applying
them, or to the extent that the Committee otherwise determines that they may
apply without adversely affecting the award’s status as a Qualified
Performance-Based Award. To the extent that a performance goal is based on an
increase in the stock price of ConAgra Food’s common stock, then in the event of
any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of ConAgra Foods, any merger,
consolidation, spin-off, reorganization, partial or complete liquidation or
other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities or any other corporate transaction
having an effect similar to any of the foregoing, the Committee shall make or
provide for such adjustments in such performance goals as the Committee in its
sole discretion may in good faith determine to be equitably required in order to
prevent dilution or enlargement of the rights of Participants. In the case of a
Qualified Performance-Based Award, this adjustment shall apply only to the
extent the Committee determines it will not adversely affect the award’s status
as a Qualified Performance-Based Award.

6.  Special Rules. The Committee may establish rules and procedures for cases
where employment or eligibility begins after the start of a performance period,
or ends before payment of an award, to the extent they are consistent with the
following:

a.  Newly Hired Officer. In the case of an Eligible Officer who is hired by
ConAgra Foods after the beginning of a performance period, the Committee may in
its discretion designate such newly hired Eligible Officer as a Participant for
that performance period, provided that the newly hired Participant may only be
granted a Qualified Performance-Based Award to the extent the Participant’s
period of service during the performance period would not cause the performance
goal for such award to be established later than permitted under Code
Section 162(m).

b.  Newly Eligible Officer. An Eligible Officer who is promoted, transferred or
otherwise changes positions and who becomes a Participant during the performance
period may, at the discretion of the Committee and under such rules as the
Committee may from time to time prescribe, be eligible for an award provided
that a promotion or job change cannot (i) increase the amount payable under a
Qualified Performance-Based Award as a result of satisfying the performance goal
that is intended to satisfy Code Section 162(m), or (ii) cause the performance
goal for a Qualified Performance-Based Award to be established later than
permitted under Code Section 162(m).

c.  Termination of Employment. If an Eligible Officer terminates employment with
the Company prior to the end of a performance period, the terms of the award or
the rules established by the Committee shall apply to determine whether such
award is forfeited or paid in whole or in part; provided, however, no Qualified
Performance-Based Award shall be paid in whole or in part prior to or without
regard to certification of attainment of the performance goal.

7. Miscellaneous Provisions. ConAgra Foods shall have the right to deduct from
the payment of all awards hereunder any federal, state, local or foreign taxes
required by law to be withheld with respect to such awards. Neither the Plan nor
any action taken hereunder shall be construed as giving any Eligible Officer any
right to be retained in the employ of ConAgra Foods or in any specific position
with ConAgra Foods. The costs and expenses of administering the Plan shall be
borne by ConAgra Foods and shall not be charged to any award or to any
Participant receiving an award. Neither an award nor any other right or benefit
under this Plan shall be subject to alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to alienate, sell, assign, pledge,
encumber or charge the same shall be void and shall not be recognized or given
effect by ConAgra Foods. The Plan shall be construed and administered in
accordance with the laws of the State of Delaware.

8. Effective Date, Amendments and Termination. The Plan originally became
effective on September 23, 2004, upon approval of the ConAgra Foods
stockholders. The Plan as amended and restated herein is hereby adopted and
approved by the Board of Directors, subject to, and to be effective upon,
approval by ConAgra Foods’ stockholders at the 2009 annual meeting of ConAgra
Foods’ stockholders. If such stockholder approval is not obtained, the Plan
shall terminate at such time and be of no further effect.

The Committee may at any time terminate or from time to time amend the Plan in
whole or in part, but no such action shall adversely affect any rights or
obligations with respect to any awards theretofore made under the Plan, except
with the consent of the Eligible Officer granted the award, and except to the
minimum extent necessary to comply with applicable law. No such amendment or
modification, however, may be effective without approval of the stockholders of
ConAgra Foods if such approval is necessary to comply with the requirements of
Code Section 162(m), including (i) any change to the requirement as to
eligibility for participation in the Plan, (ii) any change to the performance
goals permissible under the Plan for payment of awards or (iii) any increase to
the maximum amount that may be paid to a Participant for any period under
Section 5(d). The Plan shall continue in effect until terminated by the
Committee.

9.  Code Section 409A. Unless the Committee expressly determines otherwise,
awards are intended to be exempt from Code Section 409A as short-term deferrals
and, accordingly, the terms of any awards shall be construed and administered to
preserve such exemption. To the extent the Committee determines that Code
Section 409A applies to a particular award granted under the Plan, then the
terms of the award shall be construed and administered to permit the award to
comply with Code Section 409A, including, if necessary, by delaying the payment
of any award payable upon separation from service to a Participant who is a
“specified employee” (as defined in Code Section 409A and determined
consistently for all ConAgra Foods arrangements that are subject to Code
Section 409A), for a period of six months and one day after such Participant’s
separation from service (as defined in Code Section 409A, but treating ConAgra
Foods as constituting a single service recipient unless the Committee timely
provides otherwise). In the event anyone is subject to income inclusion,
additional interest or taxes, or any other adverse consequences under Code
Section 409A (“Non-compliance”), then neither ConAgra Foods, the Committee, the
Board of Directors nor its or their employees, designees, agents or contractors
shall be liable to any Participant or other persons in connection with any
Non-compliance, except to the extent the Non-compliance was the direct result of
any ConAgra Foods action or failure to act that was undertaken in bad faith.

